[Cite as State v. Miller, 2014-Ohio-5685.]




                 Court of Appeals of Ohio
                                    EIGHTH APPELLATE DISTRICT
                                       COUNTY OF CUYAHOGA


                                   JOURNAL ENTRY AND OPINION
                                           No. 101086




                                             STATE OF OHIO

                                                        PLAINTIFF-APPELLEE

                                                  vs.

                                             RYAN MILLER

                                                        DEFENDANT-APPELLANT




                                              JUDGMENT:
                                               AFFIRMED




                                       Criminal Appeal from the
                                Cuyahoga County Court of Common Pleas
                                      Case No. CR-12-560086-A


        BEFORE: Celebrezze, J., Boyle, A.J., and Stewart, J.

        RELEASED AND JOURNALIZED: December 24, 2014
ATTORNEY FOR APPELLANT

Joseph V. Pagano
P.O. Box 16869
Rocky River, Ohio 44116


ALSO LISTED

Ryan J. Miller, pro se
Inmate No. 634-258
Southern Ohio Correctional Facility
P.O. Box 45699
Lucasville, Ohio 45699


ATTORNEY FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
FRANK D. CELEBREZZE, JR., J.:

       {¶1} Defendant-appellant Ryan Miller appeals from his convictions and sentence

following a guilty plea. Appellate counsel has filed a motion to withdraw and a brief pursuant to

Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). After conducting an

independent review of appellant’s case, we affirm the trial court’s judgment and grant appointed

counsel’s motion to withdraw.

                                       I. Procedural History

       {¶2} Appellant was charged in four separate cases.              In Cuyahoga C.P. No.

CR-12-560086-A, appellant pled guilty to: amended Count 1, murder with notice of prior

conviction and repeat violent offender specification; amended Count 3, aggravated robbery;

tampering with evidence; and gross sexual abuse of a corpse.            In Cuyahoga C.P. No.

CR-11-556395-B, appellant pled guilty to one count of drug possession. In Cuyahoga C.P. No.

CR-12-559618-B, appellant pled guilty to attempted burglary and five amended counts of

burglary.   In Cuyahoga C.P. No. CR-12-560355-C, appellant pled guilty to two counts of

burglary. The remaining counts in the four cases were nolled. As part of the plea, appellant

agreed that sentences were not allied and would not merge for the purposes of sentencing.

       {¶3} At the sentencing hearing, the trial court accepted the parties’ agreed-upon sentence

of 37 years to life.     (Tr. 29.)    The court ordered appellant to serve 27 years to life in

CR-12-560086-A.        Further, the court ordered the sentence imposed in this case to run

consecutively to a five-year sentence imposed in CR-12-559618-B and a five-year sentence

imposed in CR-12-560355-C.           The nine-month sentence imposed in CR-11-556395-B was

ordered to run concurrently to the sentences imposed in CR-12-560086-A, CR-12-559618-B, and

CR-12-560355-C.
       {¶4} Subsequently, appellant was granted leave to file a delayed appeal, and counsel was

appointed. As previously stated, appellate counsel has filed a motion to withdraw and a brief

pursuant to Anders, indicating that, after a thorough review of the record, proceeding with the

appeal would be frivolous. Counsel served appellant with a copy of the motion to withdraw and

the Anders brief. Appellant has not filed an appellate brief.

                                      II. Law and Analysis

       {¶5} In Anders cases, we are charged with conducting an independent review of the

record to determine

       whether any issues involving potentially reversible error that are raised by
       appellate counsel or by a defendant in his pro se brief are “wholly frivolous.” * *
       * If we find that any issue presented or which an independent analysis reveals is
       not wholly frivolous, we must appoint different appellate counsel to represent the
       defendant.

(Citation omitted.) State v. Marbury, 2d Dist. Montgomery No. 19226, 2003-Ohio-3242, ¶ 7.

An appeal is frivolous if it “presents issues lacking in arguable merit. * * * An issue lacks

arguable merit if, on the facts and law involved, no responsible contention can be made that it

offers a basis for reversal.” (Citation omitted.) Id. at ¶ 8.

       {¶6} In his Anders brief, appellate counsel identified two potential assignments of error,

including whether appellant’s plea was made knowingly, voluntarily, or intelligently; and

whether the trial court made the necessary findings to impose consecutive sentences as required

under R.C. 2929.14(C)(4).

       {¶7} Under Crim.R. 11(C)(2), a court shall not accept a guilty plea in a felony case

without first addressing the defendant personally and doing all of the following:

       (a) Determining that the defendant is making the plea voluntarily, with
       understanding of the nature of the charges and of the maximum penalty involved.
       (b) Informing the defendant of and determining that the defendant understands the
       effect of the plea * * *, and that the court, upon acceptance of the plea, may
       proceed with judgment and sentence.

       (c) Informing the defendant and determining that the defendant understands that
       by the plea the defendant is waiving the rights to jury trial, to confront witnesses
       against him or her, to have compulsory process for obtaining witnesses in the
       defendant’s favor, and to require the state to prove the defendant’s guilt beyond a
       reasonable doubt at a trial at which the defendant cannot be compelled to testify
       against himself or herself.

       {¶8} In compliance with Crim.R. 11 and prior to accepting appellant’s plea, the trial court

advised appellant of the nature of the charges, the maximum penalties, the effect of the plea, and

the constitutional rights and other rights appellant would be waiving by pleading guilty. At the

plea hearing, appellant stated that he understood the rights he was waiving and the offenses to

which he was pleading guilty.       Therefore, the record reflects that appellant’s plea was

knowingly, intelligently, and voluntarily made. No meritorious argument exists.

       {¶9} Likewise, we find no error in the sentence imposed by the trial court.            R.C.

2929.14(C)(4) ordinarily requires certain findings to be made before consecutive sentences can

be imposed. However, the Ohio Supreme Court explicitly has held that “[a] sentence imposed

upon a defendant is not subject to review under [R.C. 2953.08(D)] if the sentence is authorized

by law, has been recommended jointly by the defendant and the prosecution in the case, and is

imposed by a sentencing judge.” State v. Porterfield, 106 Ohio St.3d 5, 2005-Ohio-3095, 829

N.E.2d 690, ¶ 25. In addition, the court stated that “[t]he General Assembly intended a jointly

agreed-upon sentence to be protected from review precisely because the parties agreed that the

sentence is appropriate. Once a defendant stipulates that a particular sentence is justified, the

sentencing judge no longer needs to independently justify the sentence.” Id. Therefore, not only

were findings unnecessary, but the agreed sentence is not subject to appellate review. Any
argument to the contrary lacks arguable merit and would be frivolous. State v. Weese, 2d Dist.

Clark No. 2013-CA-61, 2014-Ohio-3267, ¶ 5.

                                           III. Conclusion

          {¶10} We have performed our duty under Anders to conduct an independent review of the

record. We have thoroughly reviewed the record and have found no non-frivolous issues for

review.      Accordingly, appellate counsel’s request to withdraw is granted.        Appellant’s

convictions and sentence are affirmed.

          {¶11} Judgment affirmed.

          It is ordered that appellee recover from appellant costs herein taxed.

          The court finds there were reasonable grounds for this appeal.

          It is ordered that a special mandate issue out of this court directing the common pleas

court to carry this judgment into execution. The defendant’s conviction having been affirmed,

any bail pending appeal is terminated.         Case remanded to the trial court for execution of

sentence.

          A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.



FRANK D. CELEBREZZE, JR., JUDGE

MARY J. BOYLE, A.J., and
MELODY J. STEWART, J., CONCUR